                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


FEDERAL DEPOSIT INSURANCE
CORPORATION,

                                                                      8:20CV499
                       Plaintiff,


        vs.
                                                                       ORDER


KC PROPERTY GUYS, LLC, a Kansas Limited
Liability Company; and KC PROPERTY
GUYS, LLC, a Missouri Limited Liability
Company;


                       Defendants.




       Robert Lannin, and the law firm of Baylor Evnen, LLP has moved the Court to withdraw
as counsel for Defendants KC Property Guys, LLC, a Kansas Limited Liability Company, and KC
Property Guys, LLC, a Missouri Limited Liability Company (collectively referred to herein as
“Defendants”).   (Filing No. 45.)    Mr. Lannin has advised the Court that Defendants have
terminated his representation in this matter. If Mr. Lannin and the law firm of Baylor Evnen, LLP
are permitted to withdraw, Defendants will no longer have counsel in this matter.

       Defendants are advised that they cannot litigate in this forum without representation by
licensed counsel. See Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506
U.S. 194, 202 (1993) (“[A] corporation may appear in the federal courts only through licensed
counsel”); Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996) (stating
that a corporation was technically in default as of the date its counsel was permitted to withdraw
from the case without substitute counsel appearing). Therefore, substitute counsel must promptly
enter an appearance on Defendants’ behalfs.
        Accordingly,

        IT IS ORDERED:

        1.      Robert Lannin, and the law firm of Baylor Evnen, LLP’s, Motion to Withdraw as
counsel for Defendant KC Property Guys, LLC, a Kansas Limited Liability Company, and KC
Property Guys, LLC, a Missouri Limited Liability Company (Filing No. 45), is granted.

        2.      Mr. Lannin shall promptly mail a copy of this Order to Defendants and file a
certificate of service indicating the date the order was mailed and specifying the names of the
individuals served and the addresses to which the order was sent. Mr. Lannin and the law firm of
Baylor Evnen, LLP will not be relieved of applicable duties to the Court, Defendants, and opposing
counsel until the certificate of service is filed.

        3.      Defendants shall have substitute counsel enter a written appearance in this matter
no later than July 23, 2021.

        Dated this 24th day of June, 2021.



                                                         BY THE COURT:


                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge




                                                     2
